Filed 9/15/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 177







Edward Thomas Hickey, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20160109







Appeal from the District Court of Ward County, North Central Judicial District, the Honorable Richard L. Hagar, Judge.



AFFIRMED.



Per Curiam.



Samuel A. Gereszek, P.O. Box 4, East Grand Forks, MN 56721-0004, for petitioner and appellant.



Ashley K. Schell, Ward County Assistant State’s Attorney, P.O. Box 5005, Minot, ND 58702-5005, for respondent and appellee.

Hickey v. State

No. 20160109



Per Curiam.

[¶1]	Edward Hickey appealed a district court order denying his application for post-conviction relief. In 2013, a jury found Hickey guilty of aggravated assault and terrorizing. In February 2015, Hickey applied for post-conviction relief, claiming ineffective assistance of counsel. Hickey claimed he received ineffective assistance of counsel because his trial counsel (1) failed to contact witnesses and (2) failed to use documentation which Hickey provided him to impeach the victim’s testimony. After an evidentiary hearing, in which Hickey, his trial attorney, and four other witnesses testified, the district court denied his application for post-conviction relief. We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom